Title: To Thomas Jefferson from Robert Smith, 20 February 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir
            Nav: Dep: 20. Feb. 1802
          
          I do myself the honor to enclose Warrants for
          Charles Benson—of Fredericksburg
          William Holmes. of Columbia
          To be Midshipmen in the Navy.
          Mr Benson is the Gentleman recommended to you by Mr. Mercer—Mr Page & others—Mr. Holmes is a smart young man of this place—There are Vacancies enough to admit their appt.—& if you concur, the enclosed warrants will require your Signature.
          I have the honor to be, with great respect & esteem, Sir, your mo: ob: Servt:
          
            Rt Smith
          
        